DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
The limitation of Claims 1, 3, 14, and 18, in which “the connecting part has undercuts at least along and perpendicular to an axis of rotation of the gear” must be shown or canceled from the Claims.  The Office notes that this limitation is described in the specification at, for example, Page 17 at Paragraph [0074], which discloses “It is clear in particular from Figures 4c to 4e that the connecting part 22 not only has an undercut 39 along the axis of rotation T2, but rather also perpendicular to the axis of rotation T2.”  However, despite this disclosure, the Office finds that FIGS. 4c-4e do not illustrate this limitation at all.  Rather, the Office finds it very difficult to tell whether or how undercuts (i.e., any undercuts, whether along or perpendicular to an axis of a gear) are illustrated in FIGS. 4c-4d, based on the perspectives shown.  And FIG. 4d appears to illustrate undercuts that are only provided in one direction, that is, along the axis of rotation T2.  Thus, FIG. 4d does not appear to illustrate undercuts that are perpendicular to the axis of rotation T2.  The Office does not find any other figures which illustrate the newly-added limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 remains rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13: The limitation “overlap ratio” remains unclear.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “overlap ratio” in claim 13 is used by the claim to mean “a measure of how far the gearwheel rotates further between the engagements at one front edge and from the opposing front edge” (see Page 10, Paragraph [0037] of the disclosure).  This definition 
In Applicant’s 09/21/2020 and 03/08/2021 remarks, Applicant cites to Paragraph [0037] of the pending disclosure.  However, the Office does not find this disclosure to clarify the issues described above.  Applicant also submits that the term “overlap ratio” is well known to one of ordinary skill in the art.  The Office respectfully disagrees.

Response to Arguments
Applicant's arguments filed on 03/08/2020, with respect to Claim 13, have been fully considered but they are not persuasive.

Allowable Subject Matter
Claims 1, 3, 6-9, 11-12, 14-16, and 18-19 are allowed.  The Office notes that formal matters remain outstanding (i.e., the objection to the drawings provided above).  Claim 13 would be allowable if rewritten to overcome the clarity issues under 35 U.S.C. 112(b) provided above.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2007/0087617 to Oberle, U.S. Patent Application Publication No. 2008/0146402 to Shinohara, U.S. Patent Application Publication No. 2014/0007724 to Kim, U.S. Patent Application Publication No. 2016/0047453 to Ohmi et al., U.S. Patent Application Publication No. 2016/0016368 to Kunishima, U.S. Patent Application Publication No. 2019/0170236 to Kleiss, U.S. Patent Application Publication No. 2008/0289436 to Laakkonen, U.S. Patent Application Publication No. 2017/0167589 to Berlinger, JR. et al., U.S. Patent Application Publication No. 2007/0049453 to Nagai et al., and U.S. Patent No. 10,486,349 to Nakamura are considered to be the closest prior art.  
The closest prior art does not disclose or suggest a connecting part which has undercuts at least along and perpendicular to an axis of rotation of a gear.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658